                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


JOSHUA LEE MOSHER,

               Petitioner,
                                                               CASE No. 1:20-CV-33
v.
                                                               HON. ROBERT J. JONKER
SHERRY L. BURT,

            Respondent.
__________________________________/

                             ORDER APPROVING AND ADOPTING
                              REPORT AND RECOMMENDATION

       The Court has reviewed Magistrate Judge Green’s Report and Recommendation (ECF No.

11) and Petitioner’s Objection to the Report and Recommendation (ECF No. 15). Under the

Federal Rules of Civil Procedure, where, as here, a party has objected to portions of a Report and

Recommendation, “[t]he district judge . . . has a duty to reject the magistrate judge’s

recommendation unless, on de novo reconsideration, he or she finds it justified.” 12 WRIGHT,

MILLER, & MARCUS, FEDERAL PRACTICE             AND   PROCEDURE § 3070.2, at 381 (2d ed. 1997).

Specifically, the Rules provide that:

               The district judge must determine de novo any part of the magistrate
               judge’s disposition that has been properly objected to. The district
               judge may accept, reject, or modify the recommended disposition;
               receive further evidence; or return the matter to the magistrate judge
               with instructions.

FED R. CIV. P. 72(b)(3).     De novo review in these circumstances requires at least a review of the

evidence before the Magistrate Judge.      Hill v. Duriron Co., 656 F.2d 1208, 1215 (6th Cir. 1981).

The Court has reviewed de novo the claims and evidence presented to the Magistrate Judge; the
Report and Recommendation itself; and Petitioner’s objections. After its review, the Court finds

the Magistrate Judge correctly concluded that Petitioner is not entitled to habeas corpus relief.

          The Magistrate Judge recommends denial of Petitioner’s habeas petition.               In his

objections, Petitioner primarily reiterates and expands upon arguments presented in his original

brief.    Petitioner’s objections fail to deal in a persuasive way with the Magistrate Judge’s

analysis. The Magistrate Judge carefully and thoroughly considered the evidentiary record, the

parties’ arguments, and the governing law. The Magistrate Judge properly analyzed Petitioner’s

claims.     Nothing in Petitioner’s Objections changes the fundamental analysis.           The Court

concludes that Petitioner is not entitled to federal habeas relief, for the very reasons detailed in

the Report and Recommendation of the Magistrate Judge.

          Under the Antiterrorism and Effective Death Penalty Act (AEDPA), a petitioner may not

appeal in a habeas corpus case unless a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1).      The Federal Rules of Appellate Procedure extend to district judges the

authority to issue certificates of appealability.   FED. R. APP. P. 22(b); see also Castro v. United

States, 310 F.3d 900, 901-02 (6th Cir. 2002) (the district judge “must issue or deny a [certificate

of appealability] if an applicant files a notice of appeal pursuant to the explicit requirements of

Federal Rule of Appellate Procedure 22(b)(1)”).         However, a certificate of appealability may be

issued “only if the applicant has made a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2).

          To obtain a certificate of appealability, Petitioner must demonstrate that “reasonable jurists

would find the district court’s assessment of the constitutional claims debatable or wrong.”

Miller-El v. Cockrell, 537 U.S. 322, 338 (2003) (quoting Slack v. McDaniel, 529 U.S. 473, 484

(2000)). While Petitioner is not required to establish that “some jurists would grant the petition



                                                    2
for habeas corpus,” he “must prove ‘something more than an absence of frivolity’ or the existence

of mere ‘good faith.’”    Id. (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).   In this case,

Petitioner has not made a substantial showing of the denial of a constitutional right. Therefore,

he is not entitled to a certificate of appealability.

         The Magistrate Judge properly concluded that Petitioner is not entitled to the habeas corpus

relief he seeks. Petitioner is not entitled to a certificate of appealability.

         Accordingly, IT IS ORDERED that the Report and Recommendation of the Magistrate

Judge (ECF No. 19) is APPROVED AND ADOPTED as the opinion of the Court.

         IT IS FURTHER ORDERED that:

         1.     Petitioner’s Petition for Writ of Habeas Corpus (ECF No. 1) is DISMISSED; and

         2.     Petitioner is DENIED a certificate of appealability.



Dated:         July 12, 2021                      /s/ Robert J. Jonker
                                                 ROBERT J. JONKER
                                                 CHIEF UNITED STATES DISTRICT JUDGE




                                                    3
